DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/21 has been entered.
Response to Arguments
Applicant’s arguments, see pages 9-15, filed 5/18/21, with respect to the rejection(s) of claims 1-7 and 12-16 under 35 U.S.C. § 102(a)(2) as being anticipated by Ding (US. Patent No. 10,566,287), claims 8-11 and 17-20 under 35 U.S.C. § 103 as being unpatentable over Ding and Beyne (US. Patent Publication No. 2004/0259292) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jo et al (US 9,158,081 B2).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 21, 24, 25, 28, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jo et al (US 9,158,081 B2).
Re. Claim 1, Jo et al discloses an optical communication package structure (abstract), comprising:
a wiring structure including a main portion 300 and a conductive structure 140/150/170/155/240/250/270/255 disposed on an upper surface of the main portion 300, wherein the main portion 300 defines at least one through hole extending through the main portion 300 (Figs 2 and 5; col. 3 lines 65-67; col. 4 lines 1-3 and 39-54; col. 8 lines 6-20);
at least one via structure 315/325 disposed in the at least one through hole of the main portion 300 and electrically connected to the conductive structure 140/150/170/155/240/250/270/255 (Fig 5; col. 6 lines 9-14); and
a redistribution structure 400 disposed on a lower surface of the main portion 300 and electrically connected to the via structure 315/325 (Figs 3-5; col. 6 lines 9-14; col. 8 lines 61-67; col. 9 lines 1-10);

Re. Claim 2, Jo et al discloses at least one optical device and at least one waveguide, wherein the at least one optical device 511/513/531/533 is disposed adjacent to the upper surface of the main portion 300, and the at least one waveguide 1501 is disposed adjacent to the upper surface of the main portion 300 and corresponds to the optical device 511/513/531/533 (Fig 5; col. 7 lines 45-48; col. 8 lines 20-35; col. 9 lines 40-58).
Re. Claim 21, Jo et al discloses the main portion 300 includes a portion 330/350 having a maximum thickness, and the upper surface of the main portion 300 is a top surface of the portion 330/350 having the maximum thickness (Figs 2 and 5; col. 8 lines 15-20).
Re. Claim 22, Jo et al discloses a height of the via structure 315/325 is equal to the maximum thickness of the main portion 300 (Figs 2 and 5).
Re. Claim 24, Jo et al discloses an optical communication package structure (abstract), comprising:
a wiring structure including a main portion 300 and a conductive structure 140/150/170/155/240/250/270/255 disposed on an upper surface of the main portion 300, wherein the main portion 300 defines at least one through hole extending through the main portion 300 (Figs 2 and 5; col. 3 lines 65-67; col. 4 lines 1-3 and 39-54; col. 8 lines 6-20);
at least one via structure 315/325 disposed in the at least one through hole of the main portion 300 and electrically connected to the conductive structure 
a redistribution structure 400 disposed on a lower surface of the main portion 300 and electrically connected to the via structure 315/325 (Figs 3-5; col. 6 lines 9-14; col. 8 lines 61-67; col. 9 lines 1-10); and
at least one solder bump 490 mounted on the redistribution structure 400, wherein the at least one solder bump 490 is misalignment with a downward projection area of the via structure 315 (Figs 4 and 5; col. 8 lines 57-60).
Re. Claim 25, Jo et al discloses the at least one solder bump 490 (i.e. solder bumps 490 located under the at least one optical device 511/513/531/533) is disposed outside of the downward projection area of the via structure 315/325 (Fig 5).
Re. Claim 28, Jo et al discloses the conductive structure 140/150/170/155/240/250/270/255 includes at least one circuit layer 140/240 and a plurality of inner vias 150/250, and the via structure 315/325 is electrically connected to the circuit layer 140/240 of the conductive structure through the inner vias 150/250 (Fig 5; col. 4 lines 40-54 and 62-64).
Re. Claim 29, Jo et al discloses the redistribution structure 400 includes at least one passivation layer (i.e. silicon) and a redistribution layer 475 contacting the at least one passivation layer, and the at least one passivation layer is disposed between the at least one solder bump 490 and the redistribution layer 475 (Figs 4-5; col. 8 lines 39-40; col. 9 lines 6-10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim(s) 4, 5, 8-11, 16, 17, 19, 23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al (US 9,158,081 B2) and Mastromatteo et al (US 6,110,825).
Re. Claims 4 and 26, Jo et al discloses the optical communications package as discussed above, wherein the via structure 315/325 is formed by placing a conductive material into a hole formed in the main portion 300 (col. 8 lines 11-20).  Also as previously discussed, Jo et al discloses disposing the solder bump 490 (i.e. solder bumps 490 located under the at least one optical device 511/513/531/533) outside of a downward projection area of the metal layer of the via structure (Figs 4 and 5; col. 8 lines 57-60).
Jo et al does not disclose an arrangement wherein the via structure includes a first passivation layer disposed in the through hole of the main portion and covering a side wall of the through hole, a metal layer covering the first passivation layer and a second passivation layer covering the metal layer.
Mastromatteo et al discloses a process for forming a via structure in a through hole 12 in a main portion 2 of a silicon wafer 1, wherein the via structure includes a first passivation layer 15 disposed in the through hole 12 of the main portion 2 and covering a side wall of the through hole, a metal layer 16 covering the first passivation layer 15 and a second passivation layer 22 covering the metal layer 16 (Figs 3-6; col. 2 lines 58-67; col. 3 lines 1-20 and 33-37).

Re. Claim 5, Jo et al and Mastromatteo et al render obvious the optical communication package structure as discussed above.  Jo et al also discloses the conductive structure 140/150/170/155/240/250/270/255 includes a dielectric structure 140/170/240/270 covering the upper surface of the main portion 300, at least one circuit layer (i.e. interconnections and vias 150/250) embedded in the dielectric structure and at least one bonding pad (i.e. pad formed on conductive structure portions 155/255) disposed adjacent to the upper surface of the main portion 300 and electrically connected to the metal layer of the via structure 315/325 (Fig 5; col. 4 lines 39-54 and 62-67).
Re. Claim 8-11 and 23, Jo et al and Mastromatteo et al render obvious the optical communication package structure as discussed above.  Mastromatteo et al also discloses the silicon wafer 1 comprises a redistribution structure disposed on a lower surface of the main portion 2 and electrically connected to the via structure, wherein the  redistribution structure includes a third passivation layer 15 disposed on the lower surface of the main portion 2, a redistribution layer 16 disposed on the third passivation layer 15 and electrically connected to the metal layer 16 of the via structure, a plurality of bonding pads (i.e. portion of the redistribution layer 16 in pad zone 21) disposed on and electrically connected to the redistribution layer, and a fourth passivation layer 22 covering the redistribution layer 16 and the third passivation layer 15 (Figs 3-6; col. 2 
The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed, as Mastromatteo et al discloses their via structure arrangement allows for increased density on the wafer using conventional process steps (col. 1 lines 10-42 and 50-53).
Re. Claim 16, Jo et al discloses the optical communications package as discussed above.  However, in the package of Jo et al, the wafer having the through holes is separately formed from the conductive structure formed on the upper surface of the wafer.  
That is, Jo et al does not disclose forming the optical communication device with a method comprising the following: 
(a)    providing a wafer including a main portion, a conductive structure disposed on an upper surface of the main portion;
(b)    forming at least one through hole extending through the main portion to expose a portion of the conductive structure: and
(c)    forming at least one via structure in the at least one through hole of the main portion and forming a redistribution structure on a lower surface of the main portion, wherein a top surface of the at least one via structure is substantially coplanar with the upper surface of the main portion.
Mastromatteo et al discloses a method of forming a semiconductor package structure, the method comprising:
(a)    providing a wafer 1 including a main portion 2, a conductive structure 3 disposed on an upper surface 5 of the main portion 2 (Figs 1-2; col. 2 lines 21-34);
(b)    forming at least one through hole 12 extending through the main portion 2 to expose a portion of the conductive structure 3 (Fig 3; col. 2 lines 42-59); and
(c)    forming at least one via structure 15/16/22 in the at least one through hole 12 of the main portion 2 and forming a redistribution structure 15/16/22 on a lower surface 10 of the main portion 2, wherein a top surface of the at least one via structure is substantially coplanar with the upper surface 5 of the main portion 2 (Figs 4-6; col. 2 lines 60-67; col. 3 lines 1-20 and 33-38).
The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed, as Mastromatteo et al discloses their via structure arrangement allows for increased density on the wafer using conventional process steps (col. 1 lines 10-42 and 50-53).

(c1) forming a first passivation material 15 in the at least one through hole of the main portion 2 and on the lower surface 10 of the main portion 2 (Fig 4; col. 2 lines 60-67; col. 3 lines 1-7);
(c2) forming a metal material 16 on the first passivation material 15 (Fig 4; col. 3 lines 7-20); and 
(c3) forming a second passivation material 22 on the metal material 16 (Fig 6; col. 3 lines 33-38).
The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed, as Mastromatteo et al discloses their via structure arrangement allows for increased density on the wafer using conventional process steps (col. 1 lines 10-42 and 50-53).
Re. Claim 19, Jo et al and Mastromatteo et al render obvious the method of forming an optical communications package as discussed above.  Moreover, Mastromatteo et al discloses in step (c1), a portion of the first passivation material 15 in the at least one through hole 12 forms a first passivation layer 15 of the via structure, and a portion of the first passivation material 15 on the lower surface 10 forms a first passivation layer 15 of the redistribution structure (Fig 4; col. 2 lines 60-67; col. 3 lines 1-7); wherein in (c2), a portion of the metal material 16 on the first passivation layer 15 forms a metal layer 16 of the via structure, and a portion of the metal material 16 on the first passivation layer 15 forms a redistribution layer 16 of the redistribution structure .
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al (US 9,158,081 B2).
Re. Claim 27, Jo et al discloses the optical communications package as discussed above, including the redistribution structure 400.  The redistribution structure 400 includes a redistribution layer 415/470 electrically connected to the solder bump 490 (Figs 4-5; col. 8 lines 61-67; col. 9 lines 1-10).
However, Jo et al does not disclose forming a bonding pad on the lower surface of the redistribution structure to connect the redistribution layer to the solder bump.  More specifically, Jo et al fails to disclose at least one bonding pad disposed on and electrically connected to the redistribution layer, and the at least one bonding pad is disposed between the at least one solder bump and the redistribution layer.
Disposing a bonding pad on an electrical interconnect so as to attach a solder bump thereto is well known in the art.  For example, Jo et al discloses solder bump 316 is electrically connected to electrical interconnect 471 via an intervening bonding pad 472 (Fig 4; col. 9 lines 1-6).
One of ordinary skill in the art would have found the claimed arrangement obvious at the time the invention was effectively filed for the purpose of using conventional structure to reliably attach and electrically connect the solder bump to the redistribution layer.
KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hung (US 2010/0230760 A1) discloses a silicon wafer having an interconnection metal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        6/22/21